Citation Nr: 1723104	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-17 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a throat injury sustained during a February 2010 left arthroplasty performed at the VA Medical Center (VAMC) in West Palm Beach, Florida.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel
INTRODUCTION

 The Veteran served on active duty from September 1981 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This matter was previously before the Board in July 2015, where the claim was remanded for additional development.  It has since been returned to the Board for appellate review.  


FINDING OF FACT

The probative evidence of record is against a finding that the Veteran has an additional disability resulting from a left arthroplasty performed at a VAMC due to an event not reasonably foreseeable or that was proximately caused by carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in furnishing the surgical treatment; treatment records indicate that appropriate consents were obtained.


CONCLUSION OF LAW

The criteria under the provisions of 38 U.S.C.A. § 1151 for compensation for a throat injury sustained during a left arthroplasty are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks compensation benefits for additional disability pursuant to 38 U.S.C.A. § 1151 as a result of a throat injury sustained during a February 2010 left arthroplasty performed at the VAMC in West Palm Beach, Florida.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c). 

Proximate causation can be established when it is shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, such as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  38 C.F.R. § 17.32(c).  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  Id.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  Informed consent is required for diagnostic or therapeutic procedures in the following cases: where the use of sedation is required; where the use of anesthesia or a narcotic is required; where the procedure may produce significant discomfort for the patient; where there is a significant risk of complication or morbidity; or where an injection of a substance into a joint space or body cavity is required.  See 38 C.F.R. § 17.32(d).  

Proximate causation can also be established when it is shown that the veteran's additional disability or death was an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran underwent surgery for his service-connected left knee disability in February 2010.  Consent for the surgery was given.  The Board notes that the Veteran was evaluated for, and diagnosed with, sleep apnea prior to surgery.  VA treatment notes prior to surgery also confirm that the Veteran had a history of sleep apnea.  Post-surgery, the Veteran complained of throat discomfort and a sensation that something was caught in his throat.  According to the post-surgical treatment records, there was difficulty with the intubation during surgery.  The Veteran states that his uvula was shown to be stretched, with the appearance of "hamburger," due to repeated attempts at intubation.  A subsequent partial uvular redevelopment procedure was performed in February 2010 to remove and repair his damaged uvula.  Consent for the surgery was given.  The Veteran argues that he has since had velopharyngeal insufficiency and chronic discomfort in the back of his throat, including a change in his voice.

The record reflects that the Veteran underwent a second procedure that year, in April 2010, to treat his obstructive sleep apnea, which included a uvulopalatopharyngoplasty (UPPP) and tonsillectomy as well as a final uvula reconstruction.  As the Veteran believed his snoring and sleeping had seen improvement, treatment records note that the Veteran elected to proceed with the UPPP, tonsillectomy, and uvula redevelopment.  Treatment records also note that the surgical risks were discussed with the Veteran, which he accepted.  The Veteran provided a signed operative consent.  

The Veteran was afforded a VA examination in November 2010.  The examiner noted the Veteran's surgical history related to his knee arthroplasty and subsequent uvulectomy, as well as his April 2010 UPPP and tonsillectomy.  The examiner also noted that the Veteran had severe pain after his April 2010 sleep apnea surgery that had resolved, but that he still complained of hoarseness, excessive throat secretions, a change in his voice, nasal regurgitation, and constant throat clearing.  Upon examination, the examiner opined that the initial injury to the Veteran's uvula and soft palate was directly related to the intubation trauma during his knee surgery, and explained that this was not an uncommon problem with someone the Veteran's size.  The examiner further noted that there were no patient complaints in the post-operative notes or in the Veteran's treatment records following the February 2010 procedure until after his April 2010 UPPP and tonsillectomy.  The examiner explained that hoarseness, change of voice, nasal regurgitation and throat tightness are common after a UPPP and tonsillectomy.   However, the examiner further explained that, since these symptoms can be expected to persist and slowly improve up to one year post-operatively, it could not be determined whether it was a post-operative complication at that time.  

In support of his claim, the Veteran submitted an examination record from his private ENT physician in May 2015 where the Veteran reported difficulty swallowing, voice change, a constant sore throat, and a globus sensation.  The private physician noted that the Veteran's sustained a significant injury to his soft palate and uvula as a result of this intubation during his February 2010 surgery.  He opined that his difficulty swallowing was secondary to the shortening of his uvula and soft palate, which may have been by necessity given the February 2010 injury to the tissue.  He acknowledged the Veteran's "uvular redevelopment" and UPPP/tonsillectomy procedures, but noted that, nonetheless, the Veteran still exhibited moderate velopharyngeal insufficiency.  

Upon Board remand, an addendum opinion was obtained from a VA otolaryngology examiner in October 2015 to determine the etiology of the Veteran's ongoing velopharyngeal insufficiency.  After review of the Veteran's claims folder, the examiner opined that the proximate cause of the Veteran's complaints of velopharyngeal insufficiency and chronic throat pain did not appear to be carelessness, negligence, lack of skill, error in judgement, or failure of the VA to  provide reasonable care.  The examiner explained that, while it was not common, it was also not uncommon for endotracheal intubation in obese patients with thick necks to result in temporary soft tissue trauma from the laryngoscope or the pressure of the tube pressing on the palate and uvula in a tight pharynx.  As there was no mention of laceration or transection of the tissue, the examiner did not find reason to believe that the anesthesiologist was careless or negligent.  The examiner further explained that, although swelling post-intubation is allowed to resolve by itself, since the patient appeared to be gagging and choking, the ENT surgeon performed the partial uvulectomy to alleviate some of his symptoms, which treatment notes indicate was successful. 

The examiner further noted, and the Board confirms, that the ENT notes that follow the February 2010 procedures do not mention velopharyngeal insufficiency or chronic throat pain.  However, the Veteran did undergo a UPPP/tonsillectomy in April 2010, and the examiner stated that velopharyngeal insufficiency is a well-recognized "complication" of a UPPP and is mentioned in the consent for that procedure.  While it is an undesirable complication, the specialist explained that it is not due to negligence or carelessness, and typically resolves over time.     

As to additional disability as a result of the February 2010 knee surgery, the Board finds the October 2015 VA otolaryngologist opinion more probative than the March 2015 private physician's comments.  First, the VA examiner's opinion is clear whereas the private physician seems to imply that there is additional disability as a result of the knee surgery but is not clear as to the origin of the current complaints.  Second, the VA examiner's opinion cites to medical records around the time of the surgeries as well as findings, or the lack of findings, on the reports corresponding with the surgeries, such as there being no mention of laceration or transection of the tissue.  The private physician's report is general in nature without specific comment on the available record.  Moreover, the October 2015 VA examiner is the only medical professional to offer an opinion regarding carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the surgical treatment.  The opinion is adverse to the claim and supported by a clear rationale.  Thus, the most probative medical evidence is against the claim.  

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing velopharyngeal insufficiency, chronic discomfort in the back of his throat, and a change in his voice since his February 2010 knee surgery and subsequent uvulectomy.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the diagnosis of a throat injury or to the etiology of any ongoing throat problems is not competent medical evidence.  Moreover, whether the symptoms the Veteran experiences are in any way related to his knee surgery and subsequent uvulectomy requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

In any event, the Board finds the medical opinion of the VA otolaryngologist more probative than the Veteran's lay statements, as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of velopharyngeal insufficiency and throat discomfort, and as the opinion is supported by a clear rationale.  While the Veteran may assert that any velopharyngeal insufficiency and throat pain is the result of the February 2010 damage to his uvula and subsequent uvulectomy, the VA otolaryngologist noted that treatment records are negative for further complaints in the months that followed.  The examiner further noted that the Veteran elected to undergo the April 2010 UPPP and tonsillectomy for his obstructive sleep apnea and that velopharyngeal insufficiency is a recognized complication mentioned in the consent for that procedure.  Furthermore, the examiner discussed carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the surgical treatment, a topic that a physician is competent to opine on but a layperson is not.  

In sum, the Board concludes that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151.  Therefore, the benefit of the doubt doctrine not for applicable and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a throat injury sustained during a February 2010 left arthroplasty performed at the VA Medical Center in West Palm Beach, Florida, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


